      Case 1:14-cr-10363-RGS Document 1964 Filed 04/15/19 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,             )        CR. No. 14-10363-RGS
                                      )
                       Plaintiff      )
            v.                        )
                                      )
                                      )
MICHELLE THOMAS,                      )
                                      )
                       Defendant.     )
______________________________________)


 DEFENDANT THOMAS’s MOTION TO SEAL EXHIBIT TO MOTION IN LIMINE RE:
                            “FAKE NAMES”

     Defendant MICHELLE THOMAS, by and through her attorney of

record, hereby moves this Honorable Court to seal an exhibit to the

Motion in Limine re: “Fake Names.”       As grounds therefore Ms. THOMAS

submits that the exhibit contains “non public” information.



Date: April 15, 2019             Respectfully submitted,

                                 MICHELLE THOMAS

                                 By her attorney

                                 /s/ Michael C. Bourbeau

                                 MICHAEL C. BOURBEAU BBO #545908
                                 Bourbeau & Bonilla, LLP
                                 80 Washington St., Building K
                                 Norwell, MA 02061
                                 (617) 350-6565




                                     1
        Case 1:14-cr-10363-RGS Document 1964 Filed 04/15/19 Page 2 of 2




                                 Certificate of Service

I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non registered
participants on the above date.
                                  S/ Michael C. Bourbeau




                                             2
